This is an application for writ of *Page 336 
habeas corpus on behalf of Wilma Woodhouse for writ of habeas corpus, directed to J.A. Doyle, sheriff of Seminole county, filed in this court September 12, 1925. On the same day rule to show cause was issued, returnable September 16, 1925, at which time said sheriff filed his answer, showing that he was holding said petitioner under orders of Thos. O. Criswell, county judge of Seminole county, acting as a juvenile judge. Thereupon counsel of record for petitioner filed a motion to dismiss, and for grounds of such motion states: "That the said Wilma Woodhouse is no longer imprisoned and restrained of her liberty, by reason of the juvenile court's revocation and modification of the commitment heretofore made and entered. Wherefore petitioner prays the judgment of the court dismissing said petition." Thereupon it was ordered that said cause be dismissed.